Citation Nr: 0724394	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for bilateral lower leg 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from June 1958 to May 1961 and 
from July 1961 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran's claim was previously before the Board, and was 
remanded in May 2006 for additional development.  It is now 
properly before the Board for final appellate review.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of neuropathy or peripheral neuropathy of 
the lower extremities.


CONCLUSION OF LAW

Bilateral lower leg neuropathy was not incurred in or 
aggravated by the veteran's active military service, to 
include as secondary to service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran in January 2002, prior to the January 2003 rating 
decision.  The January 2002 letter informed the veteran of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  That letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as records in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to provide any additional evidence 
pertaining to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the January 2002 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
February 2007 SSOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  The veteran 
received notice regarding these issues in a September 2006 
letter.  Moreover, since the claim herein is being denied, 
such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The law provides that, where a veteran served ninety days or 
more of active military service, and organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the decision Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  See 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

The veteran has contended that he has neuropathy of the lower 
extremities that is related to his service-connected diabetes 
mellitus.  A review of the evidence of record shows that his 
service medical records are negative for any diagnoses or 
symptoms related to leg neuropathy.

In September 2002, the veteran underwent VA examination.  He 
reported a history of diabetes, but no current medication.  
Sensation examination showed that he could feel in his hand 
the cold better than his feet, with normal vibration, and 
equal in both sides for light touch and temperature.  The 
veteran separately underwent a nerve conduction study, and it 
was normal.  The assessment was that there was no evidence of 
peripheral neuropathy.

A June 2003 private medical record shows the veteran 
complained of numbness and tingling in his left ankle for two 
years.  A sharp/dull test was within normal limits on the 
right and other than normal on the left.  Light touch and 
vibration were within normal limits bilaterally.  The 
assessment was neuropathy.

In October 2006, the veteran again underwent VA examination. 
He complained of intermittent numbness of the left ankle.  
There was no involvement of the right foot and no pain.  The 
examiner reviewed the veteran's claims file, including the 
September 2002 VA examination report and June 2003 private 
medical record.  Sensory examination was normal to pinprick 
and light touch.  Nerve conduction studies (electromyograph) 
were performed in the key muscle groups of both lower 
extremities and paraspinal muscles.  These studies revealed 
normal insertional resting and exertional potentials.  The 
diagnoses were a normal electromyograph of both lower 
extremities and paraspinal muscles, a normal nerve conduction 
study of both lower extremities, normal "F" waves of both 
lower extremities, normal "H" reflexes of both lower 
extremities, and paresthesiae.  The examiner indicated that 
he found no evidence of neuropathy, and specifically none of 
peripheral neuropathy.  He agreed with the September 2002 VA 
examination report which showed no evidence of peripheral 
neuropathy.

As noted, a current diagnosis of a claimed disorder is 
necessary for an award of service connection.  Degmetich v. 
Brown, supra.  The Board recognizes that the Court of Appeals 
for Veterans Claims recently held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, No. 05-
0468 (Vet. App. June 21, 2007).  However, where the evidence 
fails to show chronicity of the claimed disorder at any time, 
that holding would not be applicable.

There are three examinations relevant to the present 
determination.  Both VA examination reports indicate the 
veteran had no diagnosis of peripheral neuropathy.  His June 
2003 private treatment record showed a diagnosis.  In 
evaluating these medical documents, the Board notes that 
there is no evidence that the June 2003 private physician 
conducted a nerve conduction study or electromyograph study.  
Instead, it appears he only administered a sensation study, 
using pinprick, vibration, and light touch.  While the VA 
examinations used this sensation study, they also were more 
thorough and used nerve conduction studies.  The Board finds 
these two more thorough examinations to be more probative 
than the private medical record, which did not conduct this 
additional study.

Since the probative value of the VA examinations outweighs 
that of the private medical record, the Board must conclude 
that the evidence preponderates against a finding that the 
veteran has a current diagnosis of neuropathy or peripheral 
neuropathy of the lower extremities, and he has not been 
shown to have had a diagnosis of chronic neuropathy at any 
time..  Without such a diagnosis, the veteran is not entitled 
to the benefit sought on appeal.  

The Board recognizes that the veteran believes that he has a 
diagnosis of peripheral neuropathy that is related to his 
diabetes mellitus.  The veteran's sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the presence of a diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).


As the evidence preponderates against the claim of 
entitlement to service connection for bilateral lower leg 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus, the benefit-of-the-doubt doctrine is 
inapplicable, and an the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral lower leg neuropathy, 
claimed as secondary to service-connected diabetes mellitus, 
is denied.




______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


